                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                      Plaintiff,

       v.                                                         Case No. 18-CR-182

NICKIE M. FOSTER,

                      Defendant.


                                             ORDER


       On September 18, 2018, a federal grand jury returned an indictment charging Nickie M.

Foster with eleven firearm and robbery offenses. (Docket # 16.) On July 23, 2019, I found that there

was reasonable cause to believe that Foster may be suffering from a mental disease or defect

rendering her mentally incompetent to the extent that she is unable to understand the nature and

consequences of the proceedings against her or to assist properly in her defense, and ordered that

Foster undergo a psychological examination. (Docket # 53.) Foster was accordingly evaluated at the

Federal Medical Center, Carswell. (Docket # 60, 65.) On October 24, 2019, the court received the

forensic report of the evaluation finding Foster competent. (Docket # 65.)

       On November 14, 2019, I held a status hearing to address the report. Foster does not request

an evidentiary hearing nor does she contest the examiner’s conclusion that she is competent. As

Foster’s competency is not being challenged, I have no basis to find that she is unable to understand

the nature and consequences of the proceedings against her or to assist properly in her defense.

       Accordingly, I find that Foster is competent to proceed in this matter.
Dated at Milwaukee, Wisconsin this 14th day of November, 2019.


                                        BY THE COURT

                                        s/Nancy Joseph
                                        NANCY JOSEPH
                                        United States Magistrate Judge




                                     -2-
